NO. 07-11-0346-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                 AT AMARILLO 
                                       
                                    PANEL C
                                       
                               NOVEMBER 27, 2012
                      ___________________________________
                                       
                                 ERIC GARZA, 
                                       
                                   Appellant
                                       
                                      V.
                                       
                             THE STATE OF TEXAS, 
                                       
                                						Appellee
                      ___________________________________
                                       
               FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY; 
                                       
               NO. 2009-424174; HON. JIM BOB DARNELL, PRESIDING
                      __________________________________

                              Memorandum Opinion 
                      __________________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
	Appellant, Eric Garza, appeals his conviction for aggravated sexual assault of a child.  Through a single issue, he contends that the trial court erred by requiring him to pay $354.20 in attorney's fees.  The State agrees and requests that we delete the award of attorney's fees in the amount of $354.20.  
	Based on appellant's brief and the State's response, we consider and sustain the sole issue presented, modify the trial court's judgment by deleting from it the assessment of prior court-appointed attorney's fees in the amount of $354.20 against appellant, and affirm the trial court's judgment of conviction as modified.

						Brian Quinn
						Chief Justice
Do not publish.